Citation Nr: 0841411	
Decision Date: 12/03/08    Archive Date: 12/09/08

DOCKET NO.  04-23 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for pseudofolliculitis 
barbae with scars.

2.  Entitlement to service connection for toxic 
encephalopathy.

3.  Entitlement to service connection for mental fatigue.

4.  Entitlement to service connection for short-term memory 
loss.

5.  Entitlement to service connection for hypertension.

6.  Entitlement to service connection for sleep apnea.

7.  Entitlement to service connection for chronic sinusitis.

8.  Entitlement to service connection for chronic bronchitis.

9.  Entitlement to service connection for asthma.

10.  Entitlement to service connection for type II diabetes 
mellitus.

11.  Entitlement to service connection for dizziness.

12.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of a left 
knee injury.

13.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of a 
right knee injury.

14.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for passive-aggressive 
personality disorder.

15.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for major depressive 
disorder. 

16.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a lumbosacral 
strain.

17.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of a head 
injury.

18.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD).

19.  Entitlement to an initial compensable disability rating 
for bilateral hearing loss. 

20.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to April 
1971 and from July 1971 to January 1979.  

This case comes to the Board of Veterans' Appeals (Board) 
from various rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, 
which adjudicated the issues on appeal.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The veteran's mental fatigue, short-term memory loss, left 
knee, right knee, passive aggressive personality disorder, 
major depressive disorder, low back, residuals of a head 
injury, PTSD, and TDIU claims are addressed in the REMAND 
portion of the decision below and are remanded to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's pseudofolliculitis barbae with scars had 
its onset in service.  

2.  There is no evidence of a diagnosis or any current 
existing chronic disability involving toxic encephalopathy.

3.  The veteran's hypertension was first diagnosed many years 
after service and has not been linked by competent medical 
evidence to service.

4.  The veteran's sleep apnea was first diagnosed many years 
after service and has not been linked by competent medical 
evidence to service.

5.  The veteran does not have a disability involving chronic 
sinusitis that has been medically linked to service. 

6.  The veteran does not have a disability involving either 
chronic bronchitis or asthma that has medically linked to 
service. 

7.  The veteran did not serve in the Republic of Vietnam 
during the Vietnam era, and no evidence shows that he was 
ever exposed to herbicides while on active duty.

8.  The veteran's type II diabetes mellitus was first 
diagnosed many years after service and has not been linked by 
competent medical evidence to service.

9.  The veteran does not suffer from a chronic disability 
involving dizziness or vertigo that was incurred in service. 

10.  An unappealed July 1988 rating decision declined to 
reopen the veteran's claim of entitlement to service 
connection for residuals of a head injury.

11.  The veteran has since submitted medical records 
indicating that he has organic brain syndrome as a result of 
an in-service injury.

12.  An unappealed November 2002 rating decision denied 
service connection for PTSD because there was no evidence he 
was diagnosed with PTSD and no evidence of a verified in-
service stressor.

13.  The additional evidence received since that November 
2002 rating decision confirms several of the veteran's 
claimed in-service stressors and includes a diagnosis of 
PTSD.  

14.  The results of a June 2007 VA audiological evaluation 
show the veteran has Level II hearing acuity in his right ear 
and Level I hearing acuity in his left ear. 


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in his favor, 
pseudofolliculitis barbae with scars was incurred in service.  
38 U.S.C.A §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2007).

2.  Toxic encephalopathy was not incurred in or aggravated by 
service.  38 U.S.C.A §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2007).

3.  Hypertension was not incurred in or aggravated by service 
and may not be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2007).

4.  Sleep apnea was not incurred in or aggravated by service.  
38 U.S.C.A §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2007).

5.  Chronic sinusitis was not incurred in or aggravated by 
service.  38 U.S.C.A      §§ 1110, 1131 (West Supp. 2002); 38 
C.F.R. § 3.303 (2007).

6.  Chronic bronchitis was not incurred in or aggravated by 
service.  38 U.S.C.A   §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2007).

7.  Asthma was not incurred in or aggravated by service.  38 
U.S.C.A §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2007).

8.  Type II diabetes mellitus was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

9.  A disability involving dizziness was not incurred in or 
aggravated by service.  38 U.S.C.A §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).

10.  The July 1988 rating decision that denied reopening of 
the veteran's residuals of a head injury is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 
(2007).

11.  The evidence submitted since that July 1988 rating 
decision is new and material and the claim of service 
connection for residuals of a head injury is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R §§ 3.102, 3.156 (2007).

12.  An April 2002 rating decision that denied service 
connection for PTSD is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.302, 20.1103 (2007).

13.  The additional evidence submitted since that April 2002 
rating decision is new and material, and the claim of 
entitlement to service connection for PTSD is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R §§ 3.102, 3.156 
(2007).

14.  The criteria are not met for an initial compensable 
rating for bilateral hearing loss.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.383, 4.1-4.14, 4.85-4.87, 
Diagnostic Code 6100 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  The VCAA notice requirements apply to all five 
elements of a service-connection claim, including the 
downstream disability rating and effective date elements.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

To the extent possible, VCAA notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  If, however, for whatever reason it was not, or the 
notice provided was inadequate, this timing error can be 
effectively "cured" by providing any necessary VCAA notice 
and then going back and readjudicating the claim - such as 
in a statement of the case (SOC) or supplemental SOC (SSOC), 
such that the intended purpose of the notice is not 
frustrated and the veteran is given an opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

VCAA notice errors are presumed prejudicial unless VA rebuts 
this presumption by showing the error did not affect the 
essential fairness of the adjudication.  To overcome the 
burden of prejudicial error, VA must show (1) that any defect 
was cured by actual knowledge on the part of the claimant; 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

In this case, letters satisfying the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) were sent 
to the veteran in October 2002, March 2003, May 2003, October 
2003, April 2004, December 2004, January 2005, December 2005, 
January 2006, March 2006, July 2006, and January 2008.  These 
letters informed the veteran of the evidence required to 
substantiate his claims and of his and VA's respective 
responsibilities in obtaining supporting evidence.  The 
January 2008 letter also notified the veteran of the 
requirements outlined in Dingess.  

VA also fulfilled its duty to assist the veteran by obtaining 
all relevant evidence in support of his claims.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The RO requested all medical 
records identified by the veteran and his representative.  
These records include numerous VA and private treatment 
records, all of which have been associated with the claims 
file.  It also appears that the RO obtained all relevant 
medical records identified by the veteran and his 
representative, which includes twenty volumes of evidence.  
The veteran was afforded VA examinations to determine whether 
he has sleep apnea, chronic sinusitis, chronic bronchitis, 
asthma, and dizziness as a result of service.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c)(4).  He was also afforded a VA 
examination in June 2007 to assess the severity of his 
bilateral hearing loss.  

The Board notes that the veteran was not afforded a VA 
examination as to his claims of service connection for toxic 
encephalopathy, hypertension, or type II diabetes mellitus.  
However, the Board finds that VA examinations are not needed 
as to these claims as the standards set forth in McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), have not been met.  These 
standards provide that VA must provide a medical examination 
in a service-connection claim when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, and (2) evidence establishing that 
an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for VA to make a decision on the 
claim.  Id. at 81; see also 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).

A VA examination is not necessary because there is no medical 
evidence that the veteran has a current disability involving 
toxic encephalopathy.  Although the veteran has been 
diagnosed with hypertension and type II diabetes mellitus, 
these disabilities were first diagnosed many years after 
service, with no medical evidence indicating that either is 
related to service, and he is not competent to link the 
conditions to service.  

II.  Service Connection For Pseudofolliculitis Barbae With 
Scars

The veteran may be awarded service connection by showing that 
he currently has a disability resulting from a disease or an 
injury incurred in or aggravated by service.  38 U.S.C.A. §§ 
1110, 1131; 38 C.F.R. § 3.303(a).  Stated somewhat 
differently, service connection requires (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus (i.e., link) between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

The veteran reports that he has pseudofolliculitis barbae 
with scars that had its onset in service.  Pseudofolliculitis 
barbae is a bacterial disorder occurring chiefly in the beard 
of men, especially in the submandibular region of the neck.  
See Dorland's Illustrated Medical Dictionary 1533 (30th ed. 
2003).  For the reasons set for the below, the Board finds 
that the evidence supports the claim of service connection.  

The veteran's pre-induction examination dated in June 1967 
makes no reference to any kind of skin condition on his neck 
or face.  The record shows that the veteran was first treated 
for pseudofolliculitis barbae while on active duty.  His 
service medical records show that he was seen in June 1974 
for multiple papules and scars on his face and neck, 
diagnosed as pseudofolliculitis barbae.  The veteran 
indicated that his symptoms had been present for the past six 
years, thereby placing the date of onset in 1968, which is 
significant since the veteran was clearly on active duty at 
that time.  The veteran was placed on a profile in which he 
was not required to shave.  In September 1978, the veteran 
was placed on another no-shaving profile because of his 
pseudofolliculitis barbae.  At the time of his separation 
physical, however, this condition was not active.  Thus, 
since the veteran's service medical records clearly show that 
he developed pseudofolliculitis barbae in service, these 
records support his claim.

The record also shows that the veteran currently has 
pseudofolliculitis barbae.  In a May 2006 report, C.T., M.D., 
notes that the veteran has pseudofolliculitis barbae with 
some scarring.  Because the veteran meets the first two 
elements- i.e., medical evidence of a current disability of 
pseudofolliculitis barbae with scars, with medical evidence 
that this condition was present in service - resolution of 
this case depends on whether he meets the third element 
involving medical evidence of a nexus between the in-service 
pseudofolliculitis barbae and his current condition.  

A June 2007 VA examination report reflects that the examiner 
stated that "[t]he veteran did have the onset of some 
symptoms at the time he was ordered to shave in boot camp in 
the military service but this examiner has no way of telling 
at this time without conjecture or mere speculation if the 
veteran's PFB [pseudofolliculitis barbae] occurred for the 
first time in boot camp or prior to that . . ."  It thus 
appears that the examiner has opined that the veteran's 
pseudofolliculitis barbae began either prior to or during 
service, but there is no way of knowing for certain without 
speculating.  Based on the service medical records and the VA 
examiner's opinion, the Board finds that it is as likely as 
not that the veteran's pseudofolliculitis barbae with scars 
had its onset in service.

The Board also places significant probative value on the 
veteran's own statements that this condition, although having 
periods of inactivity, has persisted since service.  In Barr 
v. Nicholson, 21 Vet. App. 303, 305 (2007), the U.S. Court of 
Appeals for Veterans Claims (Court) held that when a 
condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  Id.  Since the 
Board finds the veteran's statements concerning the presence 
and date of onset of his pseudofolliculitis barbae to be 
credible, service connection is warranted in this case.  See 
Smith v. Derwinski, 1 Vet. App. 235, 237 (1991) (determining 
the credibility of evidence is a function for the Board); 
Hayes v. Brown, 5 Vet. App. 60, 69- 70 (1993), citing Wood v. 
Derwinski, 1 Vet. App. 190, 192-193 (1992) (VA decision 
makers have the responsibility to assess the credibility of 
evidence and determine the degree of weight to give the 
evidence).

For these reasons, the evidence as to whether the veteran's 
pseudofolliculitis barbae with scars is related to service is 
in relative equipoise, i.e., about evenly balanced for and 
against his claim.  In these situations the veteran must be 
given the benefit of the doubt.  Consequently, resolving all 
reasonable doubt in his favor concerning the origin of his 
pseudofolliculitis barbae with scars, the Board finds that 
service connection is warranted for this condition.  See 
Ashley v. Brown, 6 Vet. App. 52, 59 (1993), citing 38 
U.S.C.A. § 5107(b); 38 C.F.R.          § 3.102 (under the 
"benefit- of-the-doubt" rule, where there exists "an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter," the veteran shall prevail upon 
the issue).

III.  Service Connection For Toxic Encephalopathy

The veteran claims that he developed toxic encephalopathy as 
a result of exposure to fumes from jet fuel while on active 
duty.  Encephalopathy is defined as any degenerative disease 
of the brain.  See Dorland's Illustrated Medical Dictionary 
610 (30th ed. 2003).  For the reasons set forth below, 
however, the Board finds that the preponderance of the 
evidence is against the veteran's claim.  

The veteran' service personnel records confirm that he worked 
as a fuel equipment operator.  But after he was seen for eye 
problems, which he attributed to fumes from jet fuel, an 
August 1975 report was issued that notes that the veteran had 
been a driver and did not personally handle fuels.  The 
report states that the veteran had had about as much contact 
with fuel vapors as if he were to visit a self service gas 
station.  In addition to the lack of any significant exposure 
to fumes from jet fuel, none of the service medical records 
refer to encephalopathy.  Thus, the service medical records 
provide highly probative evidence against the claim.  

Of equal or even greater significance, there is also no 
medical evidence that the veteran has ever been diagnosed 
with encephalopathy.  Since there is no medical evidence of a 
current disability involving encephalopathy, the veteran's 
claim must be denied.  See Degmetich v. Brown, 8 Vet. App. 
208 (1995); 104 F.3d 1328, 1332 (1997) (holding that 
compensation may only be awarded to an applicant who has a 
disability existing on the date of the application, and not 
for a past disability); Sanchez-Benitez v. West, 13 Vet. App. 
282, 285 (1999) (holding that pain, alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted); Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992) (in the absence of proof of the 
presently claimed disability, there can be no valid claim).

Indeed, the only evidence that the veteran has encephalopathy 
is his own unsubstantiated lay statements.  But the veteran 
is not competent to attribute his symptoms to a diagnosis of 
encephalopathy.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492 494-95 (1991) 
(laypersons are not competent to render medical opinions).  

For these reasons, the Board finds that the preponderance of 
the evidence is against the veteran's claim.  And as the 
preponderance of the evidence is against his claim, the 
doctrine of reasonable doubt is not for application.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).  Accordingly, the appeal of 
this claim is denied.  

IV.  Service Connection for Hypertension

The veteran is seeking service connection for hypertension.  
After carefully reviewing the evidence of record, however, 
the Board finds that the preponderance of the evidence is 
against this claim.  

Hypertension may be presumed to have been incurred in service 
if manifest to a compensable degree of at least 10 percent 
within one year of discharge from service.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  The minimum 
compensable (10 percent) disability rating for hypertension 
requires diastolic pressure of predominantly 100 or more or 
systolic pressure of predominantly 160 or more; or if a 
claimant has a history of diastolic pressure of predominantly 
100 or more and requires continuous medication for control.  
38 C.F.R. § 4.104, Diagnostic Code (DC) 7101 (2007). 

Hypertension is defined as diastolic blood pressure that is 
predominantly 90 millimeters (mm.) or greater, and isolated 
systolic hypertension is defined as systolic blood pressure 
that is predominantly 160 mm. or greater with a diastolic 
blood pressure of less than 90 mm.  To support a diagnosis of 
hypertension the blood pressure readings must be taken two or 
more times on at least three different days.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); 38 C.F.R. § 4.104, DC 
7101(Note 1) (2007).

In this case, the veteran's service medical records make no 
reference to high blood pressure, much less persistently 
elevated blood pressure.  Of particular relevance, his blood 
pressure was 120/70 at his discharge examination in December 
1978, just a few days prior to his separation from active 
duty.  There is also no indication that he was on medication 
for high blood pressure while on active duty.  

The record also shows that hypertension was not manifested or 
otherwise diagnosed within one year of the veteran's 
separation from active duty in January 1979.  For example, a 
July 1979 VA examination report notes that his blood pressure 
was 130/70, thereby providing evidence against the claim, as 
this reading was taken just six months after service.  In 
fact, the first documented evidence of high blood pressure 
was not until many years after the conclusion of his second 
period of service.  In this regard, the Board reviewed 
numerous VA and private treatment records which disclose that 
the veteran was first diagnosed with hypertension in June 
1989.  This ten-year lapse between service and the onset of 
hypertension provides additional evidence against the claim.  
See Maxson, 230 F.3d at 1333 (ruling that a prolonged period 
without medical complaint can be considered, along with other 
factors, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability).  

In addition to this lengthy period between service and the 
onset of hypertension, none of the medical records in the 
claims file contains a medical opinion concerning the 
etiology or date of onset of this condition.  In other words, 
the numerous VA and private treatment records do not include 
a medical opinion indicating the veteran's hypertension began 
either in service or during the one-year presumptive period 
after service, thereby providing additional evidence against 
the claim.  See Maggitt v. West, 202 F.3d 1370, 1375 (Fed. 
Cir. 2000).

For these reasons, the Board finds that the preponderance of 
the evidence is against the veteran's claim.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.  
Despite the veteran's statements that his hypertension is 
related to service, as a layperson without medical expertise 
or training, his statements in this regard are insufficient 
to prove his claim.  See Grottveit, 5 Vet. App. at 93; 
Espiritu, 2 Vet. App. at 494-95.  Accordingly, the appeal is 
denied.

V.  Service Connection for Sleep Apnea

The veteran asserts that he developed obstructive sleep apnea 
in service.  In particular, he claims this condition 
developed as a result of tonsillitis for which he was treated 
while on active duty.  The Board finds, however, that the 
preponderance of the evidence is against the veteran's claim.  

The service medical records show that he was treated for 
tonsillitis in June 1976.  However, none of these records 
make any reference to sleep apnea or any other type of 
disorder involving sinus obstruction.  The service medical 
records, therefore, do not support the veteran's claim.  

Post-service medical records also provide evidence against 
the claim.  The veteran was first diagnosed with obstructive 
sleep apnea in June 2003.  At that time, he was evaluated at 
the Sleep Disorder Center and found to have severe 
obstructive sleep apnea.  Since that study, the record shows 
continued treatment for obstructive sleep apnea.  However, 
none of these treatment records indicates that this condition 
is related to his military service, to include treatment for 
tonsillitis therein.  

The Board also notes that two VA examiners have provided 
opinions that weigh against the claim.  In a June 2007 
report, a VA examiner indicated that a review of the claims 
file revealed no treatment for sleep apnea in service.  The 
examiner stated that the veteran had gained approximately 40 
pounds since he left service, which exacerbated the 
possibility of developing this condition.  It thus appears 
that the examiner was attributing the veteran's sleep apnea 
to post-service weight gain.  In July 2008, another VA 
examiner reviewed the claims file and examined the veteran 
before concluding that his obstructive sleep apnea was less 
likely as not caused by or the result of tonsillitis in 
service.  The examiner explained that his opinion was based 
on a review of the claims file, medical literature concerning 
sleep apnea, and his own clinical experience.  

These opinions constitute highly probative evidence against 
the veteran's claim, as they were based on an accurate review 
of the veteran's claims file and have not been contradicted 
by any other medical evidence.  See Wray v. Brown, 7 Vet. 
App. 488, 493 (1995) (holding that the adoption of an expert 
medical opinion may satisfy the Board's statutory requirement 
of an adequate statement of reasons and bases if the expert 
fairly considered the material evidence seemingly supporting 
the veteran's position).  These opinions are also consistent 
with the record, which show that the veteran's sleep apnea 
was first diagnosed in 2003, approximately 24 years after the 
completion of his military service in 1979.  See Maxson, 230 
F.3d at 1333.

Overall both the service and post-service medical records 
provide evidence against the veteran's claim that his sleep 
apnea had its onset in service.  The Board has considered the 
veteran's lay statements in support of his claim.  Although 
he is competent to report symptoms (e.g., snoring, restless 
sleep) he has experienced, he is not competent to determine 
whether his sleep apnea is related to tonsillitis for which 
he was treated in service.  See 38 C.F.R. § 3.159(a)(2); 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007);  
Barr, 21 Vet. App. at 310.  See also Layno v. Brown, 6 Vet. 
App. 465, 469 (1994) (distinguishing between competency ("a 
legal concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination 
going to the probative value of the evidence to be made after 
the evidence has been admitted")).

Lastly, the Board notes that a medical article submitted by 
the veteran indicates that tonsillitis may cause sleep apnea.  
With regard to medical treatise evidence, the Court has held 
that a medical article or treatise "can provide important 
support when combined with an opinion of a medical 
professional" if the medical article or treatise evidence 
discusses generic relationships with a degree of certainty 
such that, under the facts of a specific case, there is at 
least "plausible causality" based upon objective facts 
rather than on an unsubstantiated lay medical opinion.  
Mattern v. West, 12 Vet. App. 222, 228 (1999); see also Sacks 
v. West, 11 Vet. App. 314 (1998) and Wallin v. West, 11 Vet. 
App. 509 (1998).  In the present case, however, the article 
submitted by the veteran is not accompanied by the opinion of 
any medical expert that the veteran experienced chronic 
tonsillitis in service which ultimately caused his current 
obstructive sleep apnea.  The Board thus concludes that this 
information is insufficient to establish the required medical 
nexus element.

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for sleep apnea.  Therefore, the doctrine 
of reasonable doubt is not for application, and the appeal is 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 
Vet. App. at 53- 56 (1990).  

VI.  Service Connection for Sinusitis, Bronchitis, and Asthma

The veteran is seeking service connection for sinusitis, 
bronchitis, and asthma, all of which he claims are due to 
exposure to fumes from jet fuel and/or tonsillitis for which 
he was treated in service.  For the reasons set forth below, 
however, the Board finds that the preponderance of the 
evidence is against each of these claims.  

These claims have a complex procedural history.  In a June 
2004 rating decision, the RO initially denied service 
connection for sinusitis, bronchitis, and asthma.  In 
correspondence submitted in June 2004, the veteran indicated 
on the first page that he disagreed with the RO's decision 
for toxic encephalopathy.  On page five of that document, 
however, he also expressed disagreement with the denial of 
his claims for service connection for sinusitis, bronchitis, 
and asthma.  This correspondence, therefore, constitutes a 
timely notice of disagreement (NOD) as to those claims.  See 
38 U.S.C.A. § 7105; 38 C.F.R. § 20.201.

The RO, however, incorrectly concluded that the veteran had 
failed to file a timely NOD concerning his claims for service 
connection for sinusitis, bronchitis, and asthma.  It then 
considered subsequent correspondence from the veteran as a 
petition to reopen his previously denied claims for service 
connection for sinusitis, bronchitis, and asthma.  As a 
result, the RO issued a rating decision in May 2006 in which 
it characterized the issues as whether new and material 
evidence has been submitted to reopen claims for service 
connection for sinusitis, bronchitis, and asthma.  But since 
the June 2004 rating decision is not final and binding on the 
veteran, there is no need to submit new and material evidence 
to reopen these claims.  Instead the Board must adjudicate 
these claims on the underlying merits following a de novo 
review.  

The service medical records show that the veteran was treated 
for sinus problems related to upper respiratory infections 
and hay fever.  At his separation examination, the physician 
noted his history of ENT (ear, nose, and throat) problems and 
referred to prior treatment for sinusitis and ear infections 
that responded well to treatment.  None of the service 
medical records referred to a chronic disability involving 
sinusitis, bronchitis, or asthma, thereby providing evidence 
against these claims.  

Post-service medical records also provide evidence against 
these claims as they fail to show that the veteran has a 
current disability involving sinusitis, bronchitis, or asthma 
related to service.  He was afforded a VA respiratory 
examination in July 1979, during which time the only 
diagnosis was residuals of coccidioidomycosis.  This report 
is significant because it makes no reference to sinusitis, 
bronchitis, or asthma just six months after the completion of 
the veteran's military service in January 1979.  In short, 
this VA examination report provides highly probative evidence 
against the veteran's claims.  

The Board also reviewed numerous post-service VA and private 
treatment records, none of which supports the veteran's claim 
that he has sinusitis, bronchitis or asthma as a result of 
his military service.  Instead these records show that he 
began receiving intermittent treatment for upper respiratory 
infections with associated bronchitis in the mid 1980s, and 
began receiving occasional treatment for asthma, allergic 
rhinitis, and sinusitis since approximately 2000.  However, 
none of these records includes a medical opinion relating 
these disorders to service.  In fact, a February 2004 
treatment report notes the veteran's 10-year history of 
asthma, thereby placing the date of onset in about 1994, 
approximately fifteen years after his separation from 
service.  In the diagnoses section, however, the treating 
physician indicated that a diagnosis of asthma was unlikely 
and instead diagnosed the veteran as having allergic 
rhinitis.  In light of these findings, none of these 
treatment records supports the veteran's claims.  

VA examination reports dated in August 2006 and June 2007 
also provide evidence against the veteran's claims.  The 
August 2006 VA examination report lists a diagnosis of 
coccidioidomycosis, resolved, with no other diagnosis 
provided.  At his June 2007 VA examination, the veteran 
indicated that he had been told he had had chronic sinusitis 
while in the military.  The examiner indicated that he could 
not find any evidence in the service medical records of a 
diagnosis of chronic sinusitis and that the veteran had no 
episodes of treatment with significant antibiotics for any 
length of time nor recurrent treatments.  The examiner also 
explained that, although medical records show that the 
veteran suffers from allergic rhinitis, there is no evidence 
(X-ray or CT scan) of sinusitis.  The examiner then explained 
that the veteran's current symptoms involving seasonal 
postnasal drip and coughing are due to recurrent episodes of 
allergic rhinitis only.  In other words, there was no 
evidence that the veteran has either sinusitis or asthma.  
The examiner then concluded that "the veteran had no 
origination of allergies and/or rhinitis infections otherwise 
during his military career and there is no support in the 
medical literature for chronic and/or recurrent episodes of 
tonsillitis causing allergic rhinitis."  

Based on the foregoing, particularly the June 2007 VA 
examination report, it appears that all of the veteran's 
symptoms have been attributed to a diagnosis of allergic 
rhinitis rather than diagnoses involving sinusitis, 
bronchitis, and asthma.  Therefore, the veteran's claims fail 
on the basis that there is no current disability involving 
sinusitis, bronchitis, and asthma.  See Degmetich, Brammer.  

Although the veteran may well believe that he has sinusitis, 
bronchitis, and asthma as a result of service, he is not 
competent to offer a medical opinion in this regard.  See 
Grottveit; Espiritu.  The veteran is only competent to 
comment on symptoms he may have personally experienced, not 
the cause of them, and, in particular, whether they are 
attributable to fumes from jet fuel and/or tonsillitis many 
years ago.  Jandreau, 492 F.3d at 1377; Barr, 21 Vet. App. at 
310; see also 38 C.F.R. § 3.159(a)(2).

The Board also notes that articles from medical journals 
submitted by the veteran indicate that fumes from different 
fuels may cause respiratory disorders.  But since none of 
these articles has been accompanied by a medical opinion 
indicating that the veteran has sinusitis, bronchitis, and 
asthma as a result of in-service exposure to such fumes, this 
information is insufficient to establish the required medical 
nexus element.  See Mattern, Sacks, Wallin.

The Board thus finds that the preponderance of the evidence 
is against the claims of entitlement to service connection 
for sinusitis, bronchitis, and asthma.  As such, the doctrine 
of reasonable doubt is not for application and the appeal is 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 
Vet. App. at 53-56 (1990).  

VII.  Service Connection for Type II Diabetes Mellitus

The veteran claims that he developed type II diabetes 
mellitus while on active duty in the military.  In 
particular, he claims that this condition was caused by his 
exposure to Agent Orange while serving in the Republic of 
Vietnam.  For the reasons set forth below, however, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim.

Type II diabetes mellitus may be presumed to have been 
incurred in service if manifest to a compensable degree of at 
least 10 percent within one year of discharge from service.  
See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.  

VA regulations also provide that a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the Vietnam era, and has a disease listed in 
38 C.F.R. § 3.309(e), shall be presumed to have been exposed 
during such service to an herbicide agent, such as Agent 
Orange, unless there is affirmative evidence to establish 
that he or she was not exposed to any such agent during that 
service.  See 38 C.F.R. § 3.307(a)(6)(iii).  And if a veteran 
was exposed to Agent Orange during active military, naval, or 
air service, certain diseases, including type II diabetes 
mellitus, shall be service-connected if the requirements of 
38 C.F.R. § 3.307(a) are met, even if there is no record of 
such disease during service.  See 38 C.F.R. § 3.309(e).

The availability of presumptive service connection for a 
disability based on exposure to herbicides does not preclude 
a veteran from establishing service connection with proof of 
direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 
(2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).

The Board finds that presumptive service connection due to 
herbicide exposure is not warranted for the veteran's type II 
diabetes mellitus.  While type II diabetes mellitus is one of 
the specific diseases listed in 38 C.F.R. § 3.309(e), the 
veteran's service personnel records do not show that he 
served in the Republic of Vietnam.  Also, no other evidence 
suggests that he was ever exposed to herbicides in service.  

Since presumptive service connection for type II diabetes 
mellitus is not warranted, service connection can only be 
established with proof of actual direct causation.  In other 
words, medical evidence must show that the veteran's diabetes 
mellitus had it onset either in service or during the one-
year presumptive period after service. Unfortunately, no such 
evidence has been submitted.

None of the service medical records make any reference to 
diabetes.  The Board places significant weight on the 
separation examination report reflecting that laboratory 
results were negative for any albumin or sugar.  There is 
also no evidence of diabetes during the one-year presumptive 
period after service.  Simply stated, the service medical 
records provide evidence against the claim.  

Indeed, the record shows that the veteran first shows signs 
of type II diabetes mellitus in February 1985, over five 
years after the completion of his military service.  See 
Maxson 230 F.3rd at 1333.  A private treatment record at that 
time lists an elevated glucose level of 126.  The physician 
also noted the veteran's family history of diabetes, but 
declined to diagnose the veteran with diabetes at that time.  
Shortly thereafter, however, the veteran was formally 
diagnosed with type II diabetes mellitus.  The Board has 
reviewed the numerous post-service VA and private treatment 
records, some of which document ongoing treatment for type II 
diabetes mellitus.  However, none of these records includes a 
medical opinion relating the veteran's diabetes to service.  

Service connection is not warranted for the veteran's type II 
diabetes mellitus either on a direct or presumptive basis.  
See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (certain chronic diseases, including 
diabetes, may be presumed to have been incurred in or 
aggravated by service if manifest to a compensable degree 
within one year of discharge from service).  As such, the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for type II diabetes 
mellitus.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 
1 Vet. App. at 53- 56 (1990).  Accordingly, the appeal is 
denied.

IX.  Service Connection for Dizziness

The veteran claims that he has experienced episodes of 
dizziness or vertigo since service.  He maintains that these 
episodes are also due to exposure to fumes from jet fuel 
while on active duty.  After carefully reviewing the record, 
however, the Board finds no basis to grant the claim.  

The record confirms that he worked as a fuel equipment 
operator, but a report dated in August 1975 notes that he had 
been a driver and did not personally handle fuels.  The 
report then estimated that he had had about as much contact 
with fuel vapors as if he were to visit a self service gas 
station.  

The service medical records also make no reference to a 
chronic disability manifested by dizziness.  These records 
note the veteran's complaints of dizziness or vertigo 
associated with influenza, upper respiratory infections, 
headaches, and, on one occasion, tonsillitis.  Except for the 
veteran's migraine headaches - for which the RO granted 
service connection in an August 2008 decision - none of these 
problems can be considered chronic conditions, as they 
resolved with no residual chronic disability manifested by 
dizziness.  Thus, none of the veteran's service medical 
records supports the claim.  

Post-service medical records also provide evidence against 
the claim.  The Board notes that many of these records 
characterize the veteran's dizziness as merely a symptom of 
other disabilities - namely migraine headaches, diabetes 
mellitus, and sinus pressure due to allergic rhinitis.  
Concerning this, a September 1994 treatment record notes that 
the veteran was treated for diabetes mellitus with dizziness; 
a June 2001 treatment record also notes the presence of 
vertigo with diabetes; an October 2002 treatment record notes 
the veteran's complaints of dizziness associated with sinus 
congestion; and a February 2008 treatment record notes the 
veteran's complaints of migraines with associated dizziness.  
In addition to these treatment records, a CT scan of the 
brain performed in April 2004 was normal.  These treatment 
records therefore suggest that the veteran's dizziness 
represents a mere symptom of other disabilities rather than a 
separate chronic disability subject to service connection.  

The Board notes, however, that a VA examiner disagreed with 
this conclusion and found that the veteran's vertigo 
constitutes a separate disability.  Nevertheless, the 
examiner's opinion still constitutes evidence against the 
veteran's claim.  At a VA neurological examination in July 
2008, after reviewing the claims file and examining the 
veteran, the examiner concluded that the veteran's migraines 
had their onset in service.  The examiner then explained that 
the veteran's vertigo is a separate condition, but then 
clarified that it is unrelated to either period of military 
service.  The examiner based his opinion on the fact that 
vertigo was not diagnosed in service and was not documented 
until this decade.  He stated that the veteran's complaints 
of "dizziness" in service seemed to be more frequently 
related to a viral condition or tonsillitis.  Thus, although 
the VA examiner disagrees with the premise that the veteran's 
dizziness is a mere symptom of his diabetes or headaches, and 
therefore does not constitute a separate disability, he 
nonetheless opined that this disability is unrelated to 
service.  So this opinion still provides compelling evidence 
against the veteran's claim.  

In addition to the medical evidence, the Board has also 
considered the veteran's own lay statements in support of his 
claim.  While he may well believe that his dizziness had its 
onset in service, he is not competent to offer a medical 
opinion in this regard.  See Grottveit; Espiritu.  Instead he 
is only competent to comment on symptoms he may have 
personally experienced since service, not the cause of them, 
and, in particular, whether they are attributable to a known 
clinical diagnosis, and the etiology of that diagnosis.  
Jandreau, 492 F.3d at 1377; Barr, 21 Vet. App. at 310; see 
also 38 C.F.R. § 3.159(a)(2).

For these reasons, the Board concludes that the preponderance 
of the evidence is against the veteran's claim of entitlement 
to service connection dizziness.  Therefore, the doctrine of 
reasonable doubt is not for application, and the appeal is 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 
Vet. App. at 53- 56.  

X.  New and Material Evidence To Reopen a 
Claim For Service Connection For 
Residuals of a Head Injury

The veteran is also seeking service connection for residuals 
of a head injury.  Before addressing this claim on the 
merits, however, the Board must determine whether new and 
material evidence has been submitted since an unappealed, and 
therefore final, July 1988 rating decision that denied 
service connection for residuals of a head injury.  Barnett, 
83 F.3d at 1383-84.

The RO initially denied the veteran's claim of entitlement to 
service connection for residuals of a head injury in a 
September 1986 rating decision.  The evidence at that time 
included the veteran's service medical records.  In 
particular, the separation examination report noted the 
veteran's history of being hit in the head with a bottle in 
1968.  However, a physical examination showed a complete 
recovery with no residuals.  The RO therefore denied the 
veteran's claim on the basis that there was no medical 
evidence that the veteran had any residual disability from a 
head injury in service.  The veteran did not appeal that 
decision and it became final.  See 38 U.S.C.A. § 7105(c); see 
also 38 C.F.R. §§ 20.302, 20.1103.

Several years later the veteran filed a petition to reopen 
his claim for service connection for residuals of a head 
injury.  In a July 1988 rating decision, the RO denied the 
veteran's petition to reopen his previously denied claim 
because there was still no evidence that the veteran had a 
residual disability from an in-service head injury.  That 
decision became final because the veteran did not perfect a 
timely appeal.  See Id.  This is the most recent final 
decision as to this issue.

In October 2002, he again attempted to reopen his claim for 
service connection for residuals of a head injury.  Since the 
final July 1988 rating decision, the veteran has submitted 
numerous VA and private treatment records.  The Board notes 
that one report constitutes both new and material evidence.  
Social Security Administration (SSA) records includes an 
April 1983 report from R.B., Ph.D., a clinical psychologist, 
who determined that the veteran suffers from organic brain 
syndrome due to head trauma he experienced while on active 
duty between 1974 and 1975.  

This report is both new and material.  Although it is dated 
prior to the July 1988 final rating decision, it was not part 
of the record at the time of that decision, and has therefore 
never been considered by the RO.  And since this report 
includes a medical opinion that the veteran has organic brain 
syndrome due to an in-service head injury, it is material to 
the central issue in this case.  In other words, this report 
contributes to a more complete picture of the circumstances 
surrounding the issue of whether the veteran suffers from a 
residual disability due to head trauma he may have 
experienced in service.  See Hodge, 155 F.3d at 1363 (Fed. 
Cir. 1998) (holding that new evidence could be sufficient to 
reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim).  See also 
Justus, 3 Vet. App. at 512 (indicating the additional 
evidence in question is presumed credible for the limited 
purpose of determining whether it is new and material).

Accordingly, the claim of entitlement to service connection 
for residuals of a head injury is reopened.  However, this 
claim must be further developed before readjudicating it on 
the underlying merits.

XI.  New and Material Evidence To 
Reopen a Claim For Service Connection 
For PTSD

The veteran is seeking service connection for PTSD.  But 
before the Board is able to address the merits of this claim, 
it must first determine whether new and material evidence has 
been submitted since an unappealed, and therefore final, 
April 2002 rating decision to reopen this claim.  Barnett, 83 
F.3d at 1383-84.

Service connection for PTSD requires: (1) a current medical 
diagnosis of the condition in accordance with 38 C.F.R. § 
4.125(a) (i.e., DSM-IV, presumed to include the adequacy of 
the PTSD symptomatology and the sufficiency of a claimed in-
service stressor), (2) credible supporting evidence that the 
claimed in-service stressor(s) actually occurred, and (3) 
medical evidence of a causal relationship between current 
symptomatology and the specifically claimed in-service 
stressor(s).  See 38 C.F.R. § 3.304(f) (2007).  See also, 
Cohen v. Brown, 10 Vet. App. 128, 137-138 (1997).

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim of entitlement to 
service connection for PTSD will vary depending on whether 
the veteran "engaged in combat with the enemy."  Hayes v. 
Brown, 5 Vet. App. 60, 66 (1993).  If VA determines the 
veteran engaged in combat with the enemy and that his alleged 
stressor is combat related, then his lay testimony or 
statements are accepted as conclusive evidence of the 
occurrence of the claimed stressor, and no further 
development or corroborative evidence is required, providing 
his testimony is found to be "satisfactory," i.e., credible 
and "consistent with the circumstances, conditions, or 
hardships of service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. 
3.304(d) and (f).

If, however, VA determines either that the veteran did not 
engage in combat with the enemy or that he did engage in 
combat, but that the alleged stressor is not combat related, 
his lay testimony by itself is insufficient to establish the 
occurrence of the alleged stressor.  Instead, the record must 
contain credible supporting evidence to corroborate his 
testimony or statements.  See Moreau, 9 Vet. App. at 394-95.  

The RO initially denied service connection for PTSD in a July 
2001 rating decision.  The evidence of record at that time 
included the veteran's service medical and personnel records, 
VA and private treatment records, and the veteran's 
statements concerning his alleged in-service stressors.  
Concerning his stressors, the veteran claimed that he had 
witnessed several crashes involving helicopters and other 
aircraft while working as a fuel equipment operator at the 
Nakhon Phanom Royal Thailand Air Force Base.  He indicated 
that several crashes involved fatalities.  At the time of the 
July 2001 rating decision, however, none of these stressors 
had been independently verified, nor was there evidence that 
the veteran had ever engaged in combat with an enemy force.  
And of equal or greater significance, there was no medical 
evidence that he had ever been diagnosed with PTSD.  

In July 2001, the RO therefore denied the veteran's claim for 
service connection for PTSD on the basis that he had neither 
a diagnosis of PTSD nor a confirmed in-service stressor.  
Thereafter, in April 2002, the RO issued a confirmed rating 
decision citing the same reasons and bases for its denial.  
The veteran was notified of the April 2002 rating decision 
and of his appellate rights in a letter dated that same 
month.  But since he did not seek appellate review within one 
year of notification, that decision became final and binding 
on him based on the evidence then of record and is not 
subject to revision upon the same factual basis.  
See 38 U.S.C.A. § 7105(c); see also 38 C.F.R. §§ 20.302, 
20.1103.  

Since April 2002, the veteran filed a petition seeking to 
reopen his claim for service connection for PTSD on the basis 
of new and material evidence.  In support of his petition, 
the veteran submitted VA treatment records dated in January 
and September 2006 that note that PTSD screening - the 
accepted litmus test to determine if the disorder is present 
- was positive.  Since the absence of a diagnosis of PTSD was 
one of the reasons for the RO's prior denial, these newly 
submitted medical records showing a diagnosis of PTSD are 
both new and material.  See Hodge, 155 F.3d at 1363 (Fed. 
Cir. 1998).  

In addition to a diagnosis of PTSD, evidence submitted since 
the prior denial verifies the veteran's claimed in-service 
stressors.  In a December 2004 report, the United States 
Armed Services Center for Research of Unit Records (USASCRUR) 
verified the veteran's stressors.  After conducting a search 
of accident/incident reports in Southeast Asia concerning 
aircraft incidents at Nakhon Phanom Royal Thailand Air Force 
Base, two incidents involving aircraft crashes were 
documented during the veteran's stated tour in Thailand.  The 
first incident occurred in November 1968 in which an 0-2 
aircraft crashed approximately two miles northwest of the 
runway.  The second incident occurred in March 1969 in which 
an A-26 aircraft crashed just north of the runway.  Each 
crash resulted to two fatalities.   

Since the absence of a verified in-service stressor was also 
a basis for the RO's denial of the veteran's PTSD claim in 
April 2002, this report confirming two of the veteran's 
claimed stressors also constitutes new and material evidence 
necessary to reopen the claim.  See Hodge, 155 F.3d at 1363.  
Accordingly, the Board concludes that new and material 
evidence has been submitted since the April 2002 rating 
decision; thus, the claim for service connection for a PTSD 
is reopened.  It is important for the veteran to understand 
that the standard for reopening a claim is low and does not 
necessarily indicate that the claim will be finally granted.

XV.  Increased Initial Rating for Bilateral Hearing Loss

The record shows the veteran developed a bilateral 
hearing loss disability as a result of acoustic trauma while 
on active duty.  A November 2007 rating decision granted 
service connection and assigned a noncompensable (i.e., zero 
percent) rating for bilateral hearing loss.  The veteran 
appealed that decision, contesting the noncompensable rating.  
See Fenderson v. West, 12 Vet. App. 119 (1999).  
After carefully reviewing the evidence, however, the Board 
finds no basis to grant his claim.

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Evaluations for service-connected bilateral hearing loss 
range from zero to 100 percent.  These evaluations are based 
on organic impairment of hearing acuity as measured by the 
results of controlled speech discrimination testing together 
with the average hearing threshold level as measured by pure 
tone audiometry tests in the frequencies 1,000, 2,000, 3,000 
and 4,000 cycles per second (Hertz (Hz)).  38 C.F.R. § 4.85.

To evaluate the degree of disability from impaired hearing, 
the rating schedule establishes eleven auditory acuity levels 
from Level I for essentially normal acuity through XI for 
profound deafness.  An acuity level is determined for each 
ear using Table VI (or Table VIA in the special circumstances 
listed in 38 C.F.R. § 4.86).  The acuity levels for each ear 
are then used to determine a percentage evaluation for 
hearing impairment from Table VII.  Id. 

Applying these criteria to the facts of this case, the Board 
finds that the RO properly rated the veteran's bilateral 
hearing loss at the noncompensable level.  The evidence for 
consideration includes a June 2007 VA audiological evaluation 
report.  At that time, audiometric testing of the right ear 
revealed a 40-decibel loss at the 1000 Hz level, a 30-decibel 
loss at the 2000 Hz level, a 45-decibel loss at the 3000 Hz 
level, and a 35-decibel loss at the 4000 Hz level, for an 
average decibel loss of 38.  Right ear speech discrimination 
was 88 percent.  Audiometric testing of the left ear revealed 
a 45-decibel loss at the 1000 and 2000 Hz levels, a 55-
decibel loss at the 3000 Hz level, and a 60-decibel loss at 
the 4000 Hz level, for an average decibel loss of 51.  Left 
ear speech discrimination was 92 percent.  

From Table VI of 38 C.F.R. § 4.85, Roman Numeral II is 
derived for the right ear, which is determined by 
intersecting the percent of speech discrimination row 
(84-90) with the puretone threshold average column (0-41).  
Roman Numeral I is derived for the left ear, with speech 
discrimination between 92-100 and a puretone threshold 
average between 50-57.  A noncompensable rating is derived 
from Table VII of 38 C.F.R. § 4.85 by intersecting row I with 
column II.  In short, an initial compensable rating is not 
warranted based upon the findings contained in the June 2007 
VA audiological evaluation report.  

The Board has considered the veteran's statements that his 
bilateral hearing loss is considerably worse than reflected 
in the noncompensable disability rating currently assigned.  
However, it is important for the veteran to understand that 
disability ratings for hearing impairment are derived by a 
"mechanical" - meaning a nondiscretionary - application of 
the numeric designations assigned after audiological 
evaluations are rendered, which in this case clearly show 
that his bilateral hearing loss was properly rated at the 
noncompensable level.  Lendenmann v. Principi, 3 Vet. App. 
345, 349 (1992).

Thus, the Board finds that the preponderance of the evidence 
is against the veteran's claim of entitlement to an initial 
compensable rating for his bilateral hearing loss.  And as 
the preponderance of the evidence is against his claim, 
the doctrine of reasonable doubt is not for application.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert, 1 Vet. App. 
at 53-56.  Hence, the appeal is denied.


ORDER

Service connection for pseudofolliculitis barbae with scars 
is granted.

Service connection for toxic encephalopathy is denied.

Service connection for hypertension is denied.

Service connection for sleep apnea is denied.

Service connection for chronic sinusitis is denied.

Service connection for chronic bronchitis is denied.

Service connection for asthma is denied.

Service connection for type II diabetes mellitus is denied.

Service connection for dizziness is denied.

The petition to reopen the claim for service connection for 
residuals of a head injury is granted, subject to the further 
development of this claim on remand.

The petition to reopen the claim for service connection for 
PTSD is granted, subject to the further development of this 
claim on remand.

The claim for an initial compensable rating for bilateral 
hearing loss is denied.

REMAND

The Board finds that additional evidentiary development is 
needed before it can adjudicate the veteran's remaining 
claims.  

As to his left knee, right knee, passive aggressive 
personality disorder, major depressive disorder and low back 
claims, the veteran was not provided notice letters informing 
him of the bases for the prior denials and the evidence 
needed to reopen the claims.  See Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  As such, these issues must unfortunately be 
remanded.  

With respect to the claim for service connection for 
residuals of a head injury, the newly submitted medical 
evidence cited as the basis for reopening the claim notes 
that the veteran was diagnosed in 1983 with organic brain 
syndrome due to head trauma during his period of military 
service.  However, this opinion was provided approximately 25 
years ago, with no other medical evidence that the veteran 
has a current disability related to in-service head trauma.  
See Degmetich, 8 Vet. App. at 210-11; 104 F.3d at 1332.  
Nevertheless, this report is sufficient to trigger VA's duty 
to obtain a medical opinion on this determinative issue of 
whether the veteran currently has a residual disability 
related to head trauma he may have experienced in service.  
See 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4); see 
also McLendon, 20 Vet. App. at 79.

Concerning his claim for service connection for PTSD, it is 
unclear whether the veteran actually has a diagnosis of PTSD 
and, if he does, whether it is related to the verified 
stressors concerning the aircraft crashes in Thailand.  The 
newly submitted medical evidence cited as the basis for 
reopening the claim notes that PTSD screening was positive on 
two occasions in 2006.  Other treatment records, however, 
indicate that the veteran does not suffer from PTSD, but 
instead attribute his psychiatric problems to other diagnoses 
- namely dysthymia, major depressive disorder, and a 
personality disorder.  In particular, a July 2008 VA 
examination report includes a medical opinion that the 
veteran does not have any mental disability other than a 
personality disorder.  In light of these conflicting 
diagnoses, the Board finds that the veteran should be 
afforded a VA psychiatric examination to determine whether he 
has PTSD, and if so, whether it is due solely to the 
confirmed stressors involving the two aircraft crashes at 
Nakhon Phanom Royal Thailand Air Force Base, as documented by 
USASCRUR in its December 2004 report.  See 38 U.S.C.A. § 
5103A(d) and 38 C.F.R. § 3.159(c)(4); see also McLendon, 20 
Vet. App. at 79.

The Board also finds that the claim of entitlement to a TDIU 
is inextricably intertwined with the claims for service 
connection which are being remanded by the Board.  Since the 
veteran does not presently meet the percentage requirements 
for a total disability rating, any potential grant of service 
connection may bear significantly on his TDIU claim.  See 
Holland v. Brown, 6 Vet. App. 443, 446 (1994) (TDIU claim 
predicated on a particular service-connected condition is 
inextricably intertwined with an increased rating claim 
regarding the same condition).  Therefore, the veteran's TDIU 
claim must be referred back to the RO for adjudication after 
the requirements of this remand have been met. 

Before adjudicating the TDIU claim, the RO must afford the 
veteran for a VA examination to determine whether he is 
unable to secure or maintain gainful employment due to his 
service-connected disabilities.  See Friscia v. Brown, 7 Vet. 
App. 294, 297 (1994).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  As to his left knee, right knee, 
passive aggressive personality disorder, 
major depressive disorder and low back 
claims, the RO should send the veteran and 
his representative a letter that complies 
with the notification requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The letter should explain, 
what, if any, information and (medical and 
lay) evidence not previously provided to 
VA is necessary to substantiate the 
veteran's claim.  The letter should 
indicate which portion of the evidence, if 
any, is to be provided by the veteran and 
which portion, if any, VA will attempt to 
obtain on his behalf.  The letter must 
state the bases of the prior denials and 
indicate what evidence is necessary to 
substantiate that element or elements 
required to establish service connection 
that were found insufficient.  

2.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the RO should afford the 
veteran a VA psychiatric examination to 
determine the nature, extent and etiology 
of any psychiatric disability found to be 
present.  The claims folder should be made 
available to and reviewed by the examiner.  
All necessary tests should be conducted, 
and the examiner should rule in or exclude 
a diagnosis of PTSD.  If the examiner 
diagnoses the veteran as having PTSD, he 
or she should be aware that to date the 
only verified in-service stressors involve 
two aircraft crashes.  The report of 
examination should also note all 
psychiatric disabilities found to be 
present, and the examiner should comment 
as to whether it is at least as likely as 
not that any psychiatric disability found 
to be present is related to or had its 
onset during service, or was caused or 
aggravated by a service-connected 
disability.  If the examiner diagnoses the 
veteran as having PTSD, he or she should 
identify the stressor(s) underlying that 
diagnosis.  The rationale for any opinion 
expressed should be provided in a legible 
report.  

3.  Afford the veteran an appropriate VA 
examination to determine whether he has a 
current disability related to head trauma 
he sustained in service.  The claims 
folder must be made available and reviewed 
by the examiner.  The examiner should 
perform all necessary diagnostic testing 
and evaluation.  Following a review of the 
veteran's claims file and completion of 
the examination, the examiner must 
indicate whether it is at least as likely 
as not that the veteran has a current 
disability related to head trauma he 
sustained in service.  In doing so, the 
examiner must specifically rule in or 
exclude a diagnosis of organic brain 
syndrome.  The examination report must 
include a complete rationale for all 
opinions and conclusions expressed.

4.  Afford the veteran an appropriate VA 
examination to determine the effect of his 
service-connected disabilities on his 
employability.  The claims folder should 
be made available to and reviewed by the 
examiner.  All appropriate tests and 
studies should be conducted.  Thereafter, 
the examiner should opine as to whether, 
without regard to the veteran's age or the 
impact of any nonservice-connected 
disabilities, it is at least as likely as 
not that his service-connected 
disabilities, either alone or in the 
aggregate, render him unable to secure or 
follow a substantially gainful occupation.  
A complete rationale for any opinion 
expressed and conclusion reached should be 
set forth in a legible report.  

5.  Then readjudicate the appeal.  If any 
claim is not granted to the veteran's 
satisfaction, send him and his 
representative a Supplemental Statement of 
the Case and give them an opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


